Citation Nr: 0000992	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  98-05 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
arthritis of the hands.  

2. Entitlement to an increased evaluation for chondromalacia 
patella of the left knee, currently evaluated as 10 
percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1968 to 
November 1988.  

This appeal arose from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Manila, Philippines 
Regional Office (RO).  The RO, in pertinent part, determined 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection arthritis 
of the hands, and denied entitlement to an increased 
(compensable) evaluation for chondromalacia patella of the 
left knee.

The veteran withdrew issues of entitlement to increased 
evaluations for dermatitis and tinnitus at the March 1998 RO 
hearing.  Entitlement to service connection was granted for 
headaches and rhinitis (claimed as sinusitis and pharyngitis 
in March 1999.  In that rating decision the RO also granted a 
10 percent evaluation for chondromalacia patella of the left 
knee.  This is not a complete grant of the issue on appeal.  
The appellant is generally presumed to be seeking the maximum 
available by law, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  


FINDINGS OF FACT

1.  The RO denied the claim of entitlement to service 
connection for arthritis of the hands when it issued an 
unappealed rating decision in December 1989.

2.  The evidence submitted since the December 1989 rating 
decision is neither wholly duplicative nor cumulative, and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim

3.  The claim for entitlement to service connection for 
arthritis of the hands is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.

4.  The veteran has arthritis of the left knee with pain and 
limitation of knee flexion to 110 degrees.  


CONCLUSIONS OF LAW

1.  Evidence received since the final December 1989 
determination wherein the RO denied the claim of entitlement 
to service connection for arthritis of the hands in new and 
material, and the veteran's claim for that benefit has been 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c) (West 1991);  
38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for left knee chondromalacia patella have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has 
been submitted to reopen a claim for 
entitlement to service connection for 
arthritis of the hands.  

Factual Background

The evidence at the time of the December 1989 rating decision 
wherein the RO denied entitlement to service connection for 
arthritis of the hands is reported in pertinent part below.  

Service medical records disclosed no evidence of arthritis of 
the hands.  The veteran complained of right wrist pain in 
December 1985.  The impression was of a sprain of the right 
wrist.  During the same month when seeking treatment for 
elbow pain, the veteran denied other joint pains.  Arthritis 
of the hands was not shown or reported by history on any in-
service examination reports including the veteran's discharge 
examination.  

The VA examination report showed full range of motion of all 
joints of the upper extremities. There was very mild 
hyperextension at the PIP joint and slight flexion of the DIP 
joints of the middle and ring fingers of each hand.  However, 
the veteran was able to make a satisfactory fist with each 
hand and there was no acute arthritis in any joint, no tophi, 
and no subcutaneous nodules.  The assessment was no arthritic 
changes of the joints of the fingers.  X-rays of the hands 
were normal with no evidence of osseous, articular or soft 
tissue abnormality.  

In December 1989 the RO found that arthritis was not shown by 
the evidence of record.  The veteran was notified of the 
rating decision by letter dated in January 1990, and he did 
not submit a Notice of Disagreement (NOD).  

The pertinent evidence submitted after the 1989 rating 
decision is reported below.  

Private records show that the veteran was seen for a swollen 
and tender right hand in April 1995.  On examination the 
wrist was swollen and tender.  The assessment was arthritis 
of the right hand. 

The veteran testified at a RO hearing in March 1998.  He 
stated that there was no indication of treatment in his 
service record or health record.  When asked if he had any 
treatment for arthritis of the hands, he replied that 
arthritis had not been that bad in San Diego.  He stated that 
he had a few or a couple of visits in the Philippines.  

VA conducted an orthopedic examination of the veteran in 
April 1998.  X-rays were normal.  The diagnosis was normal 
hands and wrists. 

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c);  
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  A final and binding agency decision 
shall not be subject to revision on the same factual basis 
except by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

The Court has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  Elkins v. West, 
12 Vet. App. 209, 218-219 (1999).

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.

The Court noted in Elkins and Winters v. West, 12 Vet. 
App. 203 (1999) that by the ruling in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the Federal Circuit Court 
"effectively decoupled" the determinations of new and 
material evidence and well groundedness.

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and if appropriate, 
evaluating the claim on the merits.  Elkins v. West, 12 Vet. 
App. 209 (1999); Winters v. West, 12 Vet. App. 203 (1999).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F. 3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis...is 
neither required, not permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (finding in a case where new and 
material evidence had not been submitted that the Board's 
analysis of whether the claims were well grounded constituted 
a legal nullity).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which service connection is 
sought must be considered on the basis of the places, types 
and circumstances of the veteran's service as shown by 
service records, the official history of each organization in 
which the veteran served, medical records and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§ 3.303(a)(1999).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established there is 
no requirement of evidentiary showing of continuity. 
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b)(1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  


In addition, in the absence of proof of a present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

The second and third elements of the Caluza test can also be 
satisfied by evidence that a condition was "noted" in 
service or during an applicable presumptive period; evidence 
showing post service continuity of symptomatology; and 
medical or, in certain circumstances, lay evidence between 
the present disability and the post service symptomatology.  
Savage v. Gober, 10 Vet. App.  488 (1997).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay assertions cannot 
constitute cognizable evidence, and as cognizable evidence is 
necessary for a well-grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992), a claim based only on the 
veteran's lay opinion is not well grounded.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Brown, 5 Vet. App. 91, 93 (1993); Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); 38 C.F.R. § 3.159(a) (1998).  
See also McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  




In Morton v. West, 12 Vet. App. 477 (1999), the Court 
concluded that the Secretary, by regulation, Manual, and/or 
Compensation and Pension (C&P) policy cannot eliminate the 
condition precedent placed by Congress upon the inception of 
his duty to assist.  Absent the submission and establishment 
of a well-grounded claim, the Court held that the Secretary 
cannot undertake to assist a veteran in developing facts 
pertinent to his or her claim.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. § 3.102 (1999).  


I.  Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
arthritis of the hands.

Analysis

The veteran seeks to reopen his claim of service connection 
for arthritis of the hands, which the RO denied in December 
1989.  When a claim is finally denied by the RO, the claim 
may not thereafter be reopened and allowed, unless new and 
material evidence has been presented.  38 U.S.C.A. § 7105;  
38 C.F.R. § 3.104.




When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not only previously of record 
and is not merely cumulative of evidence previously of 
record.

The evidence submitted by the veteran is new and not 
cumulative of the evidence of record.  It is material to the 
issue at hand as it tends to show that the veteran has hand 
and wrist symptoms.  Private medical records also show a 
diagnosis of arthritis.  This evidence is obviously pertinent 
to the question of whether the veteran has a current 
disability, specifically arthritis.  Lack of a current 
disability was the basis of the prior final denial.  
Therefore the appeal is reopened.  


II.  Whether the claim for service 
connection for arthritis of the hands is 
well grounded.

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for arthritis 
of the hands is not well grounded.

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.

The Board's review of the evidentiary record discloses that 
while the veteran reports wrist pain including pain on 
movement on his August 1998 examination and while he has a 
diagnosis of arthritis from a private physician in 1995, no 
disability to include arthritis is currently shown on VA 
examination.  Even if the Board could accept the opinion of 
the private physician (which was from a few years before, and 
was not obviously supported by x-rays), over the findings of 
the VA orthopedic examiner, the fact remains that the entire 
evidentiary record is devoid of a link between any arthritis 
alleged to be present and the veteran's active service.  
Arthritis was not shown in service and there is no competent 
medical opinion by the doctor who made the diagnosis of 
arthritis that arthritis was incurred in the veteran's 
service.  

Again, even assuming for the purpose of this analysis that 
the veteran has arthritis, the veteran is not entitled to a 
presumption of service connection as arthritis was not shown 
to have existed to a compensable degree within one year after 
service.  38 C.F.R. §§ 3.307, 3.309 (1999).  

In essence, the veteran's claim is based solely on his lay 
opinion that he has arthritis of the hands and that the onset 
of the arthritis was in service.  While a lay person may 
report his symptomatology, he does not have the competency of 
a trained health care professional to express opinions as to 
diagnosis and/or etiology of a disorder.  Assertions as to 
these matters are therefore not presumptively credible.  
King, 5 Vet. App. 19, 21.  As it is the province of trained 
health care professionals to enter conclusions that require 
medical opinions as to causation Grivois, 6 Vet. App. 136, 
139, the veteran's lay opinion is an insufficient basis upon 
which to find his claim well grounded.  Espiritu, 2 Vet. App. 
492.  


Accordingly, as a well-grounded claim must be supported by 
evidence, not merely allegations, Tirpak, 2 Vet. App. 609, 
611, the appellant's claim for entitlement to service 
connection for arthritis must be denied as not well grounded.  

The veteran has been notified of the evidence necessary to 
establish a well-grounded claim, and he has not indicated the 
existence of any post service medical evidence that has not 
already been obtained that would well ground his claims. 
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

As the claim for service connection for arthritis of the 
hands is not well grounded, the doctrine of reasonable doubt 
has no application to the veteran's case.  

Although the Board considered and denied the appellant's 
claim after reopening the claim, while the RO merely 
determined that new and material evidence had not been 
submitted to reopen the claim, the appellant has not been 
prejudiced by the decision.  This is because in reopening the 
claim and addressing the issue of well groundedness, the 
Board has accorded the appellant greater consideration than 
his claim in fact warranted under the circumstances.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Moreover, the Board is 
specifically charged with addressing the question of well 
groundedness after reopening a claim.  

As the Board noted earlier, the Court announced a three step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under § 3.156 to reopen 
the claim; and if so, VA must determine whether the claim is 
well grounded based on a review of all the evidence of 
record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203, 206 (1999); Elkins v. West, 12 
Vet. App. 209, 218-19 (1999).

The Board has already determined that new and material 
evidence was submitted to reopen the claim of entitlement to 
service connection for arthritis of the hands, and that the 
claim of service connection for arthritis of the hands is not 
well grounded.  The first element was met.  The second 
element of the test was not met.  Accordingly, the Board's 
analysis must end here.  Butler, 9 Vet. App. at 171.


III.  Entitlement to an increased 
evaluation for chondromalacia patella of 
the left knee, evaluated as 10 percent 
disabling.  

Factual Background

A review of the service medical records discloses that the 
veteran was treated for left knee pain clinically assessed as 
chondromalacia patella in December 1983.  He required 
treatment following a July 1987 motorcycle accident for 
superficial lacerations of the left knee.

Post service VA examination in August 1989 disclosed very 
slight crepitus on patellar compression with knee flexion, 
and negative x-rays.  The diagnosis was mild chondromalacia.

The RO granted entitlement to service connection for 
chondromalacia patella of the left knee with assignment of a 
noncompensable evaluation when it issued a rating decision in 
December 1989,

On VA examination in August 1996, the veteran reported knee-
joint pain, especially on kneeling.  On examination he was 
comfortable.  There was no swelling, deformity or 
crepitation.  There was no intra-articular involvement and 
ranges of motion were described as full.  X-rays showed 
beginning osteoarthritic changes.  The patellar bone was 
negative.  The assessment of the VA examiner was beginning 
osteoarthritic changes and history of chondromalacia patella.  

In April 1998 the veteran underwent additional VA 
examinations.  He complained of knee pain and stiffness with 
easy fatigability.  There was no redness or heat.  He 
reported tolerable flare-ups of symptoms every day for a few 
hours, precipitated by cold weather especially and relieved 
with Ibuprofen.  Reportedly, there was more functional 
limitation due to pain than actual limitation of motion 
during these flare-ups and it was stated that the symptoms 
limited his ability to work fast.  Range of knee motion was 
from 0 to 110 degrees.  

There was no objective evidence of painful motion, edema, 
effusion, instability, weakness, tenderness, heat, abnormal 
movement or guarding.  There were no gait abnormalities or 
functional limitation on standing and walking.  There was no 
evidence of abnormal weight bearing.  There was no indication 
of episodes of dislocation or recurrent subluxation.  The 
ligaments of the knees were stable.  Lachman's and McMurray's 
tests for ligament and meniscus injury were negative.  The 
diagnosis was minimal degenerative arthritis.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4 (1999).  
In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule, accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  

It is essential, both in examinations, and in the evaluation 
of disability, that each disabling condition be viewed in 
relation to its history.  38 C.F.R. § 4.1 (1999).  See also 
38 C.F.R. § 4.2.  

Evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (1999).  Multiple ratings 
can be assigned using different diagnostic codes if none of 
the symptoms or criteria for a rating under a diagnostic code 
are duplicative of, or overlap the symptoms or criteria for 
the other diagnostic code under consideration.  Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  

The VA General Counsel issued an opinion that there is no 
prohibition against assigning separate ratings for lateral 
instability or subluxation of the knees, and for arthritis of 
the knees if each aspect of disability is at least disabling 
to a noncompensable degree.  VAOPGCPREC 23-97.  

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  



Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

For other knee impairment, including recurrent subluxation or 
lateral instability of the knee, a moderate case is to be 
rated 20 percent disabling.  For a slight case a 10 percent 
rating is appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  

A 20 percent rating is assigned for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  

Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating.  When flexion is limited to 45 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  When extension is limited to 10 degrees, a 
10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Malunion of a tibia and fibula with slight knee or ankle 
disability may be assigned a 10 percent evaluation.  Malunion 
of a tibia and fibula with moderate knee or ankle disability 
may be assigned a 20 percent evaluation.  38 C.F.R. § 4.71a;  
Diagnostic Code 5262.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
the schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1999);  38 C.F.R. 
§§ 3.102, 4.3.  





Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that his claim 
for entitlement to an increased evaluation is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a);  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  He has claimed a 
worsening of the symptoms of his service connected left knee 
disability and this is typically sufficient to well-ground a 
claim for entitlement to an increased evaluation.  

The Board is satisfied that all relevant facts have been 
adequately developed for the purpose of adjudicating the 
claim; no further assistance in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).  The veteran has 
not identified any additional treatment of his left knee, and 
he has been provided with two VA examinations.  More than 
adequate consideration has been given to functional 
impairment as required by VA regulations and case law.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Painful motion, 
abnormal motion, instability, symptomatology during flare-
ups, weakness, affect on work and daily living have all been 
fully considered by the VA examiner who last examined the 
veteran in 1998.  

The veteran's diagnosis historically is chondromalacia 
patella.  However, there is no evidence of dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint to warrant a 20 percent 
evaluation under that diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  

The only current pertinent diagnosis is of degenerative 
arthritis of the left knee, a disorder not confirmed by 
radiographic study, which is rated according to limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  


The veteran's VA examinations show full extension and flexion 
limited to 110 degrees, which is loss of 30 degrees of 
flexion for VA purposes.  This is not even noncompensable 
limitation of motion.  Moreover, even considering the 
veteran's functional limitation including pain with kneeling, 
and flare-ups with increased pain, the veteran's limitation 
of motion cannot be reasonably equated with limitation of 
flexion to 30 degrees (loss of 110 degrees of flexion) to 
warrant a higher evaluation of 20 percent.  There is no 
medical evidence showing disability analogous to loss of 110 
degrees of left knee flexion.  

The Board has considered whether a higher rating could be 
supported under the other diagnostic codes pertaining to knee 
disorders; however, the veteran has not shown applicability 
of any other diagnostic code providing for a higher 
evaluation.  The RO has rated the veteran as 10 percent 
disabled for chondromalacia patella of the left knee under 
diagnostic code 5257.  The current 10 percent evaluation 
contemplates not more than slight recurrent subluxation or 
lateral instability of the knee.  He does not have moderate 
subluxation or lateral instability of his knee, and the knee 
disability overall is at worst described as mild.  

The service-connected left knee disability does not include 
malunion of the tibia and fibula, thereby precluding 
assignment of a an increased evaluation of 20 percent for 
moderate disablement under diagnostic code 5262.

As the Board noted earlier, although diagnosed, the 
evidentiary record is negative for the presence of arthritis.  
Additional compensable evaluation with application of the VA 
General Counsel opinion is therefore not warranted.  
VAOPGCPREC 23-97.  As there is no evidence of any subluxation 
or instability, multiple ratings for instability and 
arthritis cannot be considered.  The veteran does not have 
limitation of flexion or extension to a noncompensable degree 
(limitation of flexion to 60 degrees or limitation of 
extension to 5 degrees) in addition to at least slight 
subluxation or lateral instability.  There is no ankylosis or 
nonunion of the knee.  

With respect functional loss due to pain, the VA examinations 
of record are devoid of any clinical objective pathology 
reflective of painful motion, edema, effusion, instability, 
weakness, tenderness, heat, abnormal movement or guarding.  
There has been no evidence of incoordination, fatigability, 
adhesions, defective innervation, deformity, etc., the Board 
finds no basis upon which to predicate a grant of entitlement 
to an increased evaluation with application of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board observes that in light of Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Board does not have the jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(1999) in the first instance.  The Board, however, is still 
obligated to seek all issues that are reasonably raised from 
a liberal reading of documents or testimony of record and to 
identify all potential theories of entitlement to a benefit 
under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the RO neither provided nor 
discussed the criteria for assignment of an extraschedular 
evaluation.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  In reviewing the 
case, the Board also must consider whether additional 
benefits are warranted under any of the provisions of Part 3 
and 4.  As to the disability picture presented in this case, 
the Board cannot conclude that the disability picture is so 
unusual or exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular rating 
criteria.  There exists no basis upon which to predicate 
referral of the case to the Under Secretary or the Director 
for consideration of assignment of extraschedular evaluation.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for chondromalacia patella 
of the left knee.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

The veteran having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
arthritis of the hands, the appeal is granted to this extent.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for arthritis of the hands, 
the appeal is denied.  

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia patella of the left knee is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals







